internal_revenue_service uil number release date cc el ct-604200-98 bctownsend date date memorandum for district_counsel delaware-maryland ct from barry j finkelstein assistant chief_counsel criminal tax subject discussion of giglio henthorn issues in crls this responds to your request for advice regarding the extent to which giglio henthorn1 issues should be identified and discussed in criminal reference letters crls as discussed below we fully encourage anticipation of giglio henthorn issues affecting the merits of prosecution and discussion of such in crls based on the information provided in your request for advice we find your crl disclosure of potential impeachment information concerning a special_agent in a specific case generally was consistent with the letter and spirit of treasury order as well as the local united_states attorney’s giglio policy implementation plan copies attached as a general matter there is no immediate need to inquire into the personal background of an investigating special_agent absent a pending criminal discovery request thus inquiry into and discussion of potential giglio henthorn issues should not be a concern in crls as a matter of course to the extent your office has become aware of specific serious giglio henthorn problems of certain special agents it will be referring to the decisions in giglio v united_states 405_us_105 and 931_f2d_29 9th cir the attorney_general and the secretary_of_the_treasury each have issued a giglio policy ostensibly to ensure that prosecutors receive sufficient information intended to meet their giglio obligations while protecting legitimate privacy rights of government employees see attorney general’s giglio policy and treasury order policy regarding the disclosure to prosecutors of potential impeachment information concerning department of the treasury witnesses respectively each united_states attorney’s office has issued an implementation plan designed to comply with the giglio policy cc el ct-117963-98 necessary to evaluate the potential impact of such information within the distinct contours of each case where the testimony of the investigating special_agent is anticipated on a key aspect of the case eg a taxpayer admission and the derogatory information is admissible the crl should address the potential impeachment information background as advised in your request your office recently found it necessary to comment in a crl on a giglio henthorn issue present in a particular case and now question whether you should continue to do so as a matter of course given certain circumstances present in your district you believe such comment is properly encompassed within counsel’s obligation to assess the merits of criminal cases under the prosecution standards established in ccdm and and to refer only those cases which in your professional opinion meet those standards in particular you question whether an adequate assessment of the likelihood of conviction can be made without noting and assessing the impact of information known to you which affects the credibility of the investigating special_agent who may be called as a witness ie potential impeachment information which ultimately may be required to be disclosed to the defendant pursuant to obligations under giglio v united_states 405_us_105 discussion giglio henthorn reviews matter of trial procedure in all criminal cases the government is under a constitutional obligation to disclose upon a defendant’s request evidence material either to guilt or punishment ie exculpatory evidence 373_us_83 including evidence which may be used to impeach a government witness giglio v united_states 405_us_105 with respect to potential impeachment information the government is obligated upon a defendant’s request to examine the personnel files of government employees it intends to call as witnesses in a criminal trial in order to determine if any portions of the files ought to be made available to the defense for impeachment purposes once the defense has made a demand for their production 931_f2d_29 9th cir fundamentally it is the defendant’s prerogative to seek criminal discovery including initiating gigllio henthorn requests ie discovery of potential impeachment information contained in irs employees’ personnel files giglio henthorn reviews normally are triggered in response to an appropriate discovery motion and a subsequent request from the prosecutor to the chief criminal investigation ci the exact timing for disclosure of requested evidence materially favorable to the defendant is not settled see 534_f2d_964 d c cir cert_denied u s cc el ct-117963-98 disclosure must take place before trial 498_f2d_376 2d cir same but see 671_f2d_248 7th cir disclosure not required until trial united_states v campagnuolo 592_f2d_582 5th cir although the government may not be under an immediate obligation to disclose giglio henthorn information until criminal discovery is sought it has an ongoing responsibility to meet its giglio obligations see generally 514_us_419 473_us_667 accordingly it is incumbent upon the government to assess the existence of potential impeachment information affecting the credibility of a special_agent who may testify while this obligation ultimately rests with the individual prosecutor assigned to a case he or she is not personally required to review a testifying government employee's personnel files instead a law enforcement officer personally familiar with the relevant facts may conduct the review of the testifying government employee's files 960_f2d_1488 9th cir 83_f3d_1120 9th cir moreover in the majority of investigations and cases in which government employees may be affiants or witnesses it is expected that the prosecuting attorney will be able to obtain all potential impeachment information directly from government witnesses during the normal course of investigations and or preparation for hearings or trials treas order in fact the giglio policy expressly places the obligation upon each agency employee to inform prosecutors with whom they work of potential impeachment information as early as possible prior to providing a sworn statement or testimony in any criminal investigation or case id nevertheless in some cases a prosecutor may also decide to request potential impeachment information from the employing government agency where the as stated in treasury order the exact parameters of potential impeachment information are not easily determined potential impeachment information has been generally defined as impeaching information which is material to the defense this information may include but is not strictly limited to a specific instances of conduct of a witness for the purpose of attacking the witness’ credibility or character for truthfulness b evidence in the form of opinion or reputation as to a witness’ character for truthfulness c prior inconsistent statements and d information that may be used to suggest that a witness is biased cc el ct-117963-98 government witness is a special_agent such reviews routinely are conducted by ci personnel at the time criminal discovery is commenced assistance of counsel may or may not be sought with regard to any such review it was an intentional decision to leave counsel’s role ambiguous giglio henthorn are trial rights primary responsibility for trial procedures rests with the prosecutor the role and extent of counsel’s support will depend upon local procedure it was decided to allow each locale to develop its own procedure rather than mandate a universal one addressing giglio henthorn issues in referral context while we have little difficulty in recognizing counsel’s criminal_referral responsibility properly encompasses assessing the impact of potential impeachment information when necessary we believe it is more likely to be the rare instance warranting crl disclosure and discussion of giglio henthorn issues referral of a case for criminal prosecution is predicated on determinations that a the evidence is sufficient to establish guilt beyond a reasonable doubt and b a reasonable probability of conviction exists ccdm counsel is obliged to evaluate all criminal cases by these prosecution standards and refer only those which meet these standards in so doing all the facts and circumstances surrounding a criminal tax case must be considered when deciding whether to recommend prosecution ccdm as should be clear from the above discussion it is not counsel’s role to conduct a giglio henthorn review to properly discharge its referral obligation this is not to say that counsel should not address substantive giglio henthorn issues in the context of a crl in the event potential impeachment information comes to light in the course of reviewing a proposed prosecution such information should be given due consideration is the information admissible is the agent expected to testify if so is his or her testimony crucial to the case what if any independent evidence corroborates or supports such testimony in some cases the information may only consist of unsubstantiated allegations disclosure of this information in a crl generally is appropriate only in the limited circumstances outlined in treasury order and the giglio policy implemented by the local united_states attorney’s office in other cases the information may consist of evidence of specific instances of misconduct which fall squarely within the definition of potential impeachment information set forth in treasury order if such information is known it should be evaluated in the context of the underlying case and addressed in a crl since district_counsel is most familiar with the case and the potential impeachment information which may or may not affect the merits of prosecution crl disclosure and evaluation of potential impeachment information ordinarily will be a matter of local discretion of course such discretion rests with the ultimate referring authority in any given case see irm handbook henthorn requests cc el ct-117963-98 conclusion compliance with giglio henthorn obligations is a matter of local concern federal giglio policies have been issued by the attorney_general and the secretary_of_the_treasury to guide such compliance although chief_counsel has no specific obligation to identify and discuss giglio henthorn issues in the context of a crl such discussion is appropriate in cases where the potential impeachment information affects the merits of prosecution while crl disclosure and evaluation of potential impeachment information generally is a matter of local discretion such discretion rests with the ultimate referring authority in any given case if you have any questions or comments please feel free to contact brian townsend on attachments
